Exhibit 1.1 (e) INVENTORY ON HAND (11/14/2007) ITEM NO DESCRIPTION QTY ON HAND AVG COST VALUE CATEGORY MAT COST 3500 ION Secure 3500 Base Unit 210 $367.17 $77,104.83 3500 Finished Goods 3500-48V ION Secure 3ption 118 $66.40 $7,835.20 3500 Finished Goods 3500-CCA 3500 Contact Closure Exp Brd 40 $49.40 $1,976.08 HARDWARE 3500 Finished Goods 3500-HOST12 ION Secure 3500 Host12 Exp Brd 395 $128.45 $50,739.58 3500 Finished Goods 3500-IO ION Secure 3500 I/O Exp Brd 168 $34.47 $5,790.75 3500 Finished Goods 3500-VEO ION Secure 3500 Ethrnt Exp Brd 190 $24.50 $4,654.82 3500 Finished Goods 5600-DUAL ION Secure 5oard 69 $24.36 $1,680.76 5600 Finished Goods 5600-DUAL2-LF ION Secure 5oard 110 $58.16 $6,397.60 HARDWARE 5600 Finished Goods 5600-QUAD2-LF ION Secure 5oard 55 $75.70 $4,163.32 HARDWARE 5600 Finished Goods 5600-RWI2 ION Secure 5oard 155 $50.38 $7,809.07 HARDWARE 5600 Finished Goods IP-815 DATAPROBE SKU # 1430093 1 $393.75 $393.75 ACCESSORY Finished Goods PS-12V5A-U SA5600 External Power Supply -3 $22.50 -$67.50 ACCESSORY Finished Goods SM110 SECURE MODEM 19 $158.61 $3,013.55 SECURE MODEM Finished Goods WC-45EC14 RJ45EIA TO RJ45 CONSOLE CBL 16 $6.60 $105.60 ACCESSORY Finished Goods WC-45EC7 RJ45EIA TO RJ45 CONSOLE CBL 118 $5.50 $648.98 ACCESSORY Finished Goods $172,246.39 Finished Goods Total 5600-USBHOST-LF ION Secure 5oard 47 $81.02 $3,807.94 5600 Raw Materials EN-5600-CHAS-LF 5600 Series Chassis (RoHS) 202 $84.78 $17,126.17 Raw Material Raw Materials EN-5600-DUALBKT 5600 - DUAL Bracket 451 $3.43 $1,546.93 Raw Material Raw Materials EN-5600-OCTBKT 5600 - OCTAL Bracket 209 $4.56 $953.04 Raw Material Raw Materials EN-5600-QUADBKT 5600 - QUAD Bracket 860 $3.56 $3,058.79 Raw Material Raw Materials EN-5600-RWIBRKT 5600 - RWI Bracket 389 $3.46 $1,346.37 Raw Material Raw Materials EN-SENS-WMNT SEN-2000S Wall-mount bracket 440 $1.20 $528.00 Raw Material Raw Materials EX-MOXA1610-16 MOXA UPORT 1610-16 4 $494.00 $1,976.00 ACCESSORY Raw Materials IC-AN2131QC CYPRESS EZ-USB 1,424 $4.15 $5,909.60 Raw Material Raw Materials IEC-AU PWRCRD-IEC320C13/AU-"C" 46 $5.73 $263.61 ACCESSORY Raw Materials IEC-CE PWRCRD-IEC320C13/CE-"A" 81 $2.23 $180.36 ACCESSORY Raw Materials IEC-DM PWRCRD-IEC320C13/DM-"E" 1 $11.48 $11.48 ACCESSORY Raw Materials IEC-NA PWRCRD-IEC320C13/NA-"K" 295 $0.93 $274.22 ACCESSORY Raw Materials IEC-UK PWRCRD-IEC320C13/UK-"D" 66 $5.43 $358.14 ACCESSORY Raw Materials IPC-3100F Pulizzi Power Controller 4Port 3 $223.00 $669.00 ACCESSORY Raw Materials IPC-3300FS-2569 Pulizzi 2 $396.00 $792.00 ACCESSORY Raw Materials IPC-3402 Pulizzi-8 port-domestic-rack 2 $483.00 $966.00 ACCESSORY Raw Materials JC-M-RJ11L CONN RJ-11 PLUG LONG 200 $0.44 $88.56 Raw Material Raw Materials JX-TERMBLK10 TERMINAL BLOCK - 10POS 23 $3.94 $90.57 Raw Material Raw Materials JX-TERMBLK16 TERMINAL BLOCK - 16POS 168 $9.46 $1,589.52 Raw Material Raw Materials LF-ZCAT1325 FERRITE CLAMP 8 $0.40 $3.18 Raw Material Raw Materials LF-ZCAT2035 FERRITE CLAMP 567 $0.68 $385.47 Raw Material Raw Materials NP-3500-F Nameplate - 3500 Front 59 $0.98 $57.82 Raw Material Raw Materials NP-3500-IO Nameplate - 3500 I/O Term Blk 686 $0.59 $406.06 Raw Material Raw Materials NP-3500-R Nameplate - 3500 Rear 166 $2.79 $463.14 Raw Material Raw Materials NP-3500ASG-F Nameplate - 3500 Front 129 $4.19 $540.13 Raw Material Raw Materials NP-5500-F Nameplate - 5500 Front 85 $2.14 $182.27 Raw Material Raw Materials NP-5500-R Nameplate - 5500 Rear 312 $3.06 $955.97 Raw Material Raw Materials INVENTORY ON HAND (11/14/2007) ITEM NO DESCRIPTION QTY ON HAND AVG COST VALUE CATEGORY MAT COST NP-5500ASGII-F Nameplate - 5500 Front 218 $2.43 $529.01 Raw Material Raw Materials NP-5600-D Nameplate - 5600 Rear - DUAL 849 $0.29 $246.80 Raw Material Raw Materials NP-5600-E Nameplate -5600 Rear- ETHERNET 459 $0.40 $184.98 Raw Material Raw Materials NP-5600-F Nameplate - 5600 Front 632 $2.29 $1,449.81 Raw Material Raw Materials NP-5600-IO Nameplate - 5600 I/O Term Blk 673 $0.28 $189.39 Raw Material Raw Materials NP-5600-M 5600 Rear blanking labels 882 $0.41 $361.62 Raw Material Raw Materials NP-5600-O Nameplate - 5600 Rear - OCTAL 954 $0.41 $391.14 Raw Material Raw Materials NP-5600-P Nameplate - 5600 Rear - POWER 353 $0.41 $143.59 Raw Material Raw Materials NP-5600-Q Nameplate - 5600 Rear - QUAD 450 $0.34 $153.73 Raw Material Raw Materials NP-5600-R Nameplate - 5600 Rear 424 $0.41 $173.75 Raw Material Raw Materials NP-5600-S Nameplate -5600 Rear - SENSORS 649 $0.34 $221.35 Raw Material Raw Materials NP-5600ASG-F Nameplate - 5600 Front 162 $2.30 $372.60 Raw Material Raw Materials NP-AVAYA-AG Overlay - Avaya - ASG Guard 171 $3.96 $677.83 Raw Material Raw Materials NP-AVAYA-AK3 Avaya ASG-KEY Overlay WW3 2 $3.85 $7.70 Raw Material Raw Materials NP-SECUREMDM Nameplate - Secure Modem Front 1,946 $0.50 $970.65 Raw Material Raw Materials PK-BAG14X18ESD BAG 14 X 18 ESD 674 $0.23 $156.37 PACKAGING Raw Materials PN-3500-I/O PNL 3500 - I/O BLANKING PLATE 33 $3.40 $112.20 Raw Material Raw Materials PN-3500-VPN PNL 3500 - VPN BLANKING PLATE 63 $3.70 $233.10 Raw Material Raw Materials PN-3500-VPNA PNL 3500 - VPN ADAPTER PLATE 185 $4.81 $889.04 Raw Material Raw Materials PN-5600-R 5600 - Rear Panel Cover 261 $3.09 $806.90 Raw Material Raw Materials PS-12V5A-48 48V Input to 12V output 37 $24.23 $896.51 ACCESSORY Raw Materials PS-18V1A-U3 18V Univ Input Pwr Sup w/gnd 25 $27.81 $695.23 ACCESSORY Raw Materials PS-5V3A-U Power SupplyOutput-5VDC 3A 232 $9.00 $2,088.18 ACCESSORY Raw Materials PS-5V4A-U Power SupplyOutput-5VDC 4A 122 $16.06 $1,959.65 ACCESSORY Raw Materials QS-LM34D TEMPERATURE SENSOR 200 $1.05 $209.22 Raw Material Raw Materials RE-1U23 23" 1U Rackmount Extension Kit 4 $8.47 $33.88 Raw Material Raw Materials RM-31 3100 19" Rackmount Kit 33 $9.55 $315.09 ACCESSORY Raw Materials RM-35 3500/5500 19/23" Rackmount Kit 244 $7.47 $1,823.43 ACCESSORY Raw Materials RM-56 5600 19" Rackmount Kit 514 $9.31 $4,784.62 ACCESSORY Raw Materials TMP-10 Temperature Sensor 178 $2.99 $531.98 ACCESSORY Raw Materials TMP-56 5600 Temperature Sensor 379 $9.08 $3,441.32 ACCESSORY Raw Materials WC-3500PWRVPN CBL x 185 $4.45 $824.04 Raw Material Raw Materials WC-3500VEO CBL x 46 $3.70 $170.20 Raw Material Raw Materials WC-560010PIN CBL 5600 PWR 1,906 $0.88 $1,675.46 ACCESSORY Raw Materials WC-9FF6N-LF CABLE DB9F TO DB9F 6FT UL NULL 209 $0.88 $183.14 ACCESSORY Raw Materials WC-CAT5S15G Cable RJ45 CAT5 STR 15FT Green 438 $1.33 $581.54 ACCESSORY Raw Materials WC-CAT5S1G Cable RJ45 CAT5 STR 1FT Green 689 $0.26 $179.45 ACCESSORY Raw Materials WC-CAT5S7G Cable RJ45 CAT5 STR 7FT Green 399 $0.71 $283.29 ACCESSORY Raw Materials WC-RJ11L1L2 RJ11 Line 1 / Line 2 Y-Cable 201 $3.96 $796.58 Raw Material Raw Materials WC-RJ11L1L2-LF RJ11 Line 1 / Line 2 Y-Cable 48 $4.89 $234.72 ACCESSORY Raw Materials WC-RJ45RJ11-LF RJ45 to RJ11 phone cord for 6 $4.90 $29.40 ACCESSORY Raw Materials WG-25FF GENDER CHANGER DB25 F-F 722 $0.63 $452.22 ACCESSORY Raw Materials WG-25MM GENDER CHANGER 25M-M 414 $0.55 $227.70 ACCESSORY Raw Materials WG-45FF GENDER CHANGER RJ45 F-F 93 $0.23 $21.43 ACCESSORY Raw Materials WG-9FF GENDER CHANGER DB9 F-F 936 $0.45 $422.78 ACCESSORY Raw Materials WG-9MF GENDER CHANGER DB9 M-F 107 $0.53 $56.71 ACCESSORY Raw Materials WG-9MM GENDER CHANGER 9M-M 474 $0.47 $222.81 ACCESSORY Raw Materials INVENTORY ON HAND (11/14/2007) ITEM NO DESCRIPTION QTY ON HAND AVG COST VALUE CATEGORY MAT COST WG-RJ45C25M Adapter-RJ45 to Cisco to DB25 106 $3.40 $360.40 ACCESSORY Raw Materials WG-RJ45E25M Adapter-RJ45 EIA to DB25 RS232 263 $1.69 $444.47 ACCESSORY Raw Materials WG-RJ45E25NM Adapter-RJ45 EIA to DB25 RS232 108 $3.75 $404.73 ACCESSORY Raw Materials WG-RJ45E9F Adapter-RJ45 EIA to DB9 RS232 351 $3.20 $1,123.20 ACCESSORY Raw Materials WG-RJ45E9M Adapter-RJ45 EIA to DB9 RS232 257 $1.69 $434.33 ACCESSORY Raw Materials WG-RJ45E9NF Adapter-RJ45 EIA to DB9 RS232 250 $3.50 $875.00 ACCESSORY Raw Materials WG-RJ45E9NM Adapter-RJ45 EIA to DB9 RS232 125 $3.76 $470.35 ACCESSORY Raw Materials WG-RJ45EC2 Adapter-RJ45 EIA to DB25 RS232 33 $3.99 $131.56 ACCESSORY Raw Materials WG-RJ45P25M Adapter-RJ45 to Pulizzi DB25 103 $4.50 $463.50 ACCESSORY Raw Materials WG-RJ45SL19M Adapter-RJ45 EIA to DB9 RS232 245 $3.60 $881.99 ACCESSORY Raw Materials WL-IEC320C13C14 IEC320 C13-C14 2.5M 6 $2.75 $16.52 ACCESSORY Raw Materials WL-IEC320C13SW PWRCRD-IEC320C13/SW-"L" 1 $7.28 $7.28 ACCESSORY Raw Materials WL-IEC320C19CE PWRCRD-IEC320C19/CE-"A" 28 $7.38 $206.64 ACCESSORY Raw Materials WL-IEC320C19NA PWRCRD-IEC320C19/NA-"K" 6 $7.46 $44.76 ACCESSORY Raw Materials WL-IEC320C19UK PWRCRD-IEC320C19/UK-"D" 2 $14.35 $28.71 ACCESSORY Raw Materials WL-TEL7LNR LCORD TELEPHONE 7ft 1,034 $0.21 $215.97 ACCESSORY Raw Materials ZC-CBLCLAMP CABLE CLAMP 1,213 $0.27 $332.09 Raw Material Raw Materials ZC-DDRAM-128-LF 128MB 266MHZ DDR PC2100 DIMM 182 $14.96 $2,723.00 ACCESSORY Raw Materials ZC-DRAM-32M 72 Pin DRAM 32M 12 $33.02 $396.18 ACCESSORY Raw Materials ZC-PMDM56KG TDK C6800013 with P1000250 cbl 2 $87.00 $174.00 ACCESSORY Raw Materials ZC-PMDM56KZOOM ZOOM 56K PCMCIA Modem 232 $29.00 $6,728.00 ACCESSORY Raw Materials ZC-SE2580 Secure Edge 2580 15 $340.00 $5,100.00 ACCESSORY Raw Materials ZC-VIAMB-LF VIA Motherboard Mini-ITX 31 $153.53 $4,759.57 Raw Material Raw Materials ZC-WRAP1C PC Engines WRAP.1E 184 $112.00 $20,607.63 ACCESSORY Raw Materials ZZ-AU8001 PASSKEY 126 $39.00 $4,914.00 Raw Material Raw Materials ZZ-CF128 KINGSTON 128MB COMPACT FLASH 73 $14.68 $1,071.40 Raw Material Raw Materials ZZ-DOM-LF PQI Disk On Module 56 $24.05 $1,346.91 ACCESSORY Raw Materials ZZ-DOM2-LF PQI Disk On Module 122 $24.75 $3,019.50 ACCESSORY Raw Materials ZZ-NULLMDM-LF NULL MODEM 61 $0.89 $54.26 Raw Material Raw Materials ZZ-SM5600 SOCKET MODEM - 56 KBPS 94 $33.00 $3,102.00 HARDWARE 5600 Raw Materials ZZ-SMISDN SOCKET MODEM - ISDN 10 $56.00 $560.00 HARDWARE 5600 Raw Materials $136,940.41 Raw Materials Total $309,186.80 Grand Total
